 Case 3:19-cv-01848-E-BK Document 224 Filed 01/19/21   Page 1 of 1 PageID 10623



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

US MEDICAL NETWORKS, LLC,            §
                                     §
           Plaintiff,                §
                                     §
v.                                   §       NO. 3:19-CV-01848-E-BK
                                     §
BIOFIRE DIAGNOSTICS, LLC,            §
                                     §
           Defendant.                §

                                    ORDER

     The Court’s Electronic Order referring this case to United States Magistrate

Judge Renee H. Toliver for all discovery matters (Doc. No. 151) is hereby

VACATED.

     SO ORDERED; signed January 19, 2021.




                                         _______________________________
                                         ADA BROWN
                                         UNITED STATES DISTRICT JUDGE
